DETAILED ACTION
Claim Amendments
The claims dated 8/30/21 are entered. Claims 1 and 12 are amended. Claims 1-12 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pacholski (US 2012/0080172) in view of GB 256,043 (Connor).

Regarding claims 1-2, Pacholski teaches a heat exchanger comprising: a heat exchanger body (9) having a water chamber disposed inside thereof; an inlet port (11) which is connected to a bottom end 
Pacholski does not teach the spiral guide.
Connor teaches that, in heat exchanger constructions wherein concentric members (4, 8) form a gap (see Fig. 1) through which a heat exchanging fluid flows, it is old and well-known in the art to utilize a spiral guide (11) extending from the inner of the concentric members (extending from 4) and in contact with the inner circumferential surface of the outer of the concentric members (8; Fig. 1) in order to form a spiral flow guide for the heat exchanging fluid.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of '090 with the spiral flow guide, as taught by Connor, in the gap between the two concentric tube portions through which heat exchange fluids flow, i.e. the top body tube and the heat exchanger body, in order to promote turbulence in the heat exchange fluid flow, thereby preventing formation of eddies, encouraging turbulent flow, and promoting thermal transfer between the water and the top body tube.
It is noted that, in the resulting device, when the water passes through the region between the sidewall and the inner circumferential surface of the heat exchanger body it will pass through the spiral guide as the above combination locates the spiral guide in this region for the purposes of interacting with the water flow.

Regarding claim 12, Pacholski teaches a heat exchanger comprising: a heat exchanger body (9) having a water chamber disposed inside thereof; an inlet port (11) which is connected to a bottom end of the heat exchanger body and through which water is supplied to the water chamber (see arrows, Fig. 1); a discharge port (12) connected to a top end of the heat exchanger body and through which water is discharged from the water chamber (Fig. 1, arrows); a top body tube (4) coupled with a top end of an inside of the heat exchanger body (Fig. 1) and including: a fire chamber inside thereof (Para. [0028]); a sidewall (as illustrated in Fig. 1) spaced apart inwardly from an inner circumferential surface of the heat exchanger body (as illustrated in Fig. 1); a bottom end plate (3) coupled with a bottom end of the inside of the heat exchanger body (Fig. 1); and a plurality of combustion pipes (1) which each have a top end connected to pass through a floor surface of the top body tube (2) and a bottom end connected to pass through the bottom end plate (3) and through which a combustion introduced through the first chamber is discharged (see Fig. 1); a plate shaped guide formed from a plurality (5, 6, 7) of sub guides is installed in a spaced manner in the height direction (see Fig. 1) of the heat exchanger body.
Pacholski does not teach the spiral guide.
Connor teaches that, in heat exchanger constructions wherein concentric members (4, 8) form a gap (see Fig. 1) through which a heat exchanging fluid flows, it is old and well-known in the art to utilize a spiral guide (11) extending from the inner of the concentric members (extending from 4) and in contact with the inner circumferential surface of the outer of the concentric members (8; Fig. 1) in order to form a spiral flow guide for the heat exchanging fluid.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of '090 with the spiral flow guide, as taught by Connor, in the gap between the two concentric tube portions through which heat exchange fluids flow, i.e. the top body tube and the heat exchanger body in order to promote turbulence in the heat exchange fluid flow, thereby both 
Pacholski, as modified, will inherently change the flow of the water supplied through the inlet before the water is discharged through the discharge port via the spiral guide as, in the combined teachings presented above, the spiral guide is installed in the water flow path of Pacholski between the inlet and the discharge port and does not provide any pathway between the two except through the spiral guide; the water chamber with an inside portion (specifically the portion between 4 and 9) and, per the combined teachings presented above, the spiral guide is located in this inside portion and will inherently change the flow of the water supplied through the inlet before the water is discharged through the discharge port as the spiral guide is installed in the water flow path of Pacholski between the inlet and the discharge port and does not provide any pathway between the two except through the spiral guide; per the combined teachings presented above, the spiral guide is located between 4 and 9, which is at an upper position above the inlet port (see Fig. 1 of ‘090).


Regarding claim 8, Pacholski, as modified, will inherently change the flow of the water supplied through the inlet before the water is discharged through the discharge port via the spiral guide as, in the combined teachings presented above, the spiral guide is installed in the water flow path of Pacholski between the inlet and the discharge port and does not provide any pathway between the two except through the spiral guide.

Regarding claim 9, in Pacholski, as modified, has a water chamber (9) with an inside portion (specifically the portion between 4 and 9) and, per the combined teachings presented above, the spiral guide is located in this inside portion and will inherently change the flow of the water supplied through 

Regarding claim 10, in Pacholski, as modified per the combined teachings presented above, the spiral guide is located between 4 and 9, which is at an upper position above the inlet port (see Fig. 1 of Pacholski).

Regarding claim 11, Pacholski, as modified per the combined teachings presented above, teaches that the spiral guide located between 4 and 9 is inside of the water chamber and outside of the fire chamber and forces the water flowing past it to swirl.

Regarding claims 3-7, Pacholski further teaches plate shaped guides (5, 6, 7) assembled to be passed through by the combustion pipes inside the heat exchanger body (Fig. 1)  and closing part of the water chamber of the heat exchanger body to force the flow of water to be changed (see flow arrows, Fig. 1), per claims 3 and 7; the plate shaped guide has a plurality (5, 6, 7) of sub guides installed in a spaced manner in the height direction (see Fig. 1), per claim 4; a central side flow guide (6) extends from the center of the heat exchanger body outwardly by a predetermined length (see Fig. 1); and a peripheral side flow guide (5) extends from the inner circumferential surface of the heat exchanger body inwardly by a predetermined length (see Fig. 1), per claim 5; and the peripheral side flow guide (5) is installed above the central side flow guide (6; see Fig. 1), per claim 6.

Response to Arguments
Applicant's arguments filed 8/30/21 are not persuasive.
The arguments presented address the prior art references piecemeal and not the combined teachings which form the rejection. The specific description of the flow path of the water as newly added to claim 1 is addressed in detail in the rejection statement above and therefore not addressed separately here. It is noted that the newly added limitations to claim 1 merely recite the function of the combined teachings of the prior art which combination has just been upheld by the board.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763